Citation Nr: 0619556	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  05-03 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asthma, to include as a 
result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Katherine G. Doyle, Legal Intern






INTRODUCTION

The veteran served on active duty from May 1973 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision.


FINDING OF FACT

There is no competent evidence of a nexus between the 
veteran's asthma and service, to include claimed asbestos 
exposure. 


CONCLUSION OF LAW

The criteria for service connection for asthma are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).  

The veteran asserts that he acquired asthma while in active 
duty status for the Air National Guard, however service 
medical records fail to show any complaints of, or treatment 
for, asthma while on active duty.  At time of separation, the 
veteran had a normal chest x-ray, and his lungs and chest 
were found to be normal on his separation physical.  
Additionally, at discharge the veteran himself stated he was 
not experiencing any shortness of breath, pain or pressure in 
the chest, or chronic cough. 

According to the medical records, the veteran's first 
treatment for asthma was in 1998, several decades after the 
veteran's discharge from service.  There was no mention of 
asthma in private or military medical records obtained from 
earlier dates.  While a private doctor acknowledged that the 
veteran has asthma, there is no indication in the claims file 
that it is as likely as not that the veteran's asthma is 
related to his service. 

The veteran also suggested that his asthma is a result of 
exposure to asbestos.  There is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations in regard to such 
claims.  However, VA has issued a circular on asbestos-
related diseases. DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was 
rescinded and replaced with a new manual, M21-1MR.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that VA 
must analyze an appellant's claim to entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under these guidelines.  
See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).

The applicable section of M21-1MR is Part IV, Subpart ii, 
Chapter 1, Section H, topic 29.  It lists some of the major 
occupations involving exposure to asbestos, including mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, and 
military equipment.  High exposure to respirable asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers and the latent period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease). M21-1MR, Part IV Subpart ii, Chapter 2, Section C, 
Topic 9; see also M21-1MR Part IV, Subpart ii, Chapter 1, 
Section H, Topic 29.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21-1MR, Part IV, Supbart ii, Chapter 1, Section H 
Topic 29; DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988). 

In this case, no evidence has been presented showing that the 
veteran was exposed to asbestos during service, and there is 
no medical opinion of record which indicates that the 
veteran's asthma is linked to asbestos exposure.  

In conclusion, there is no evidence that the veteran had 
asthma or experienced asthmatic symptoms during service or 
within a year following the conclusion of service.  There is 
no evidence to show that his 1998 diagnosis of asthma is 
related to his military service.  In addition, there is no 
evidence that the veteran was exposed to asbestos during his 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for asthma is denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2004.  By this and by the statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above. 

Service military records and private medical records have 
been obtained.  Additionally, the veteran testified at a 
hearing before the Board.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.



ORDER

Service connection for asthma is denied.



____________________________________________
	M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


